Bloodwoeth, J.
“After a general term of the superior court has been organized by the presiding judge and put into operation, the term continues until finally adjourned by the presiding judge or by the operation of some provision of law. In King v. Sears, 91 Ga. 577 (18 S. E. 830), and Hines v. McLellan, 117 Ga. 845 (45 S. E. 279), the court took a recess until a fixed date, and it was held that this did not end the term, but it continued in the interval; and this was the ruling in the former case, although in such interval a term of court was held in another county of the circuit.” Liverpool &c. Ins. Co. v. Peoples Bank, 143 Ga. 355 (85 S. E. 114). “Taking a recess is not the equivalent of an adjournment.” Hines v. McLellan, 117 Ga. 845 (supra). “While the term is still continuing the judge may pass orders in the exercise of his powers at chambers.” Morehead v. Allen, 131 Ga. 814 (63 S. E. 507); Luke v. Luke, 32 Ga. App. 738 (124 S. E. 556). Under the foregoing rulings, where a superior court was in regular session, and on a certain day the court, having finished with the jury business at noon, announced that the court would “take a recess until the next morning,” and during the afternoon a defendant pleaded guilty and was sentenced, this action of the court in receiving the pléa and sentencing the defendant was not “illegal, null and void,” either for the reason that “the court was without authority to perform said acts and sign said judgment in chambers,” or because “said plea was received and judgment and sentence entered during the afternoon in the chambers of said judge,” his chambers being in the court-house, and the solicitor-general, the clerk, and the sheriff being present. According to Bouvier’s Law Dictionary, “vacation” is “that period of time between the end of one term and beginning of another.”

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.